Name: 2007/876/EC: Commission Decision of 19 December 2007 amending Decision 2007/25/EC as regards the extension of its period of application (notified under document number C(2007) 6395) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  organisation of transport;  tariff policy;  natural environment;  trade policy
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 344/50 COMMISSION DECISION of 19 December 2007 amending Decision 2007/25/EC as regards the extension of its period of application (notified under document number C(2007) 6395) (Text with EEA relevance) (2007/876/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Article 18 thereof, Whereas: (1) Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (2) applies until 31 December 2007. (2) However, avian influenza outbreaks caused by the highly pathogenic avian influenza strain H5N1 are still detected on a regular basis in certain member countries of the World Organisation for Animal Health (OIE). The disease is therefore not yet contained. Furthermore, human cases and even deaths resulting from close contact with infected birds continue to occur in countries around the globe. (3) In order to prevent the spread of the avian influenza virus caused by pet birds moved into Community territory from a third country, it is therefore appropriate to extend the period of application of Decision 2007/25/EC until 31 December 2008. (4) Decision 2007/25/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2007/25/EC, the date 31 December 2007 is replaced by 31 December 2008. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Regulation (EC) No 245/2007 (OJ L 73, 13.3.2007, p. 9). (2) OJ L 8, 13.1.2007, p. 29.